Exhibit 10.2

INDEMNIFICATION AGREEMENT

          THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered
into as of _________________, 2009, by and between Tamalpais Bancorp, [a ] (the
“Company”) and the undersigned (the “Indemnitee”).

          WHEREAS, the Indemnitee is, or is expected to become, a officer of the
Company and/or any wholly-owned subsidiary of the Company, including, but not
limited to, Tamalpais Bank (the “Bank”) (collectively, hereinafter referred to
as, a “Subsidiary”).

          WHEREAS, in order to induce Indemnitee to serve or continue serving as
a officer of the Company and/or a Subsidiary, the Company wishes to grant and
secure to Indemnitee, as permitted by California Corporations Code Section 317,
indemnification and advancement rights to the fullest extent permitted by
California law as the same exists or may hereafter be revised, whether or not
expressly provided for in the Company’s Bylaws or other provisions of the
Corporations Code of the State of California (the “Corporations Code”).

          NOW, THEREFORE, in consideration of the Indemnitee’s services to the
Company and/or a Subsidiary, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company agrees as
follows:

          1.     Definitions. For the purposes of this Agreement, the following
definitions shall apply:

                  (a)     The term “Proceeding” shall include any threatened,
pending or completed action, suit or proceeding, whether brought in the name of
the Company or a Subsidiary or otherwise and whether of a civil, criminal or
administrative or investigative nature, including, but not limited to, actions,
suits or proceedings brought under and/or predicated upon the Securities Act
1933, as amended, and/or the Securities Exchange Act of 1934, as amended, and/or
their respective state counterparts, and/or any rule or regulation promulgated
thereunder, in which Indemnitee may be or may have been involved as a party or
otherwise (other than plaintiff against the Company or a Subsidiary), by reason
of the fact that Indemnitee is or was an Agent of the Company and/or a
Subsidiary by reason of any action taken by him or her or of any inaction on his
or her part while acting as such Agent.

                  (b)     The term “Expenses”, includes, without limitation,
expenses of investigations, judicial or administrative Proceedings or appeals,
court costs, attorney’s fees and disbursements and any expenses of establishing
a right to indemnification under law or Section 6 of this Agreement. “Expenses”
shall not include the amount of any judgment, fines, or penalties actually
levied against Indemnitee, or amounts paid in settlement of a Proceeding by or
on behalf of the Company or a Subsidiary, unless such matters may be indemnified
under applicable provisions of the Corporations Code.

                  (c)     References to “other enterprise” shall include
employee benefit plans; references to “fines” shall include any excise tax
assessed with respect to any employee benefit plan; references to “serving . . .
at the request of the Company or a Subsidiary” shall include any service as a
officer of the Company or a Subsidiary which imposes duties on, or involves
services by, such officer with respect to an employee benefit plan, its
participants, or beneficiaries; and a person who acts in good faith and in a
manner he or she reasonably believes to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner that met the Applicable Standard.

                  (d)     For the purposes of this Agreement, Indemnitee shall
be deemed to have been acting as an “Agent” if he or she was acting in his or
her capacity as a officer of the Company and/or a Subsidiary, member of a
committee of the Board of Directors of the Company and/or a Subsidiary, or was
serving as a director, or non-salaried officer, of any other enterprise at the
request of the Company or a Subsidiary, whether or not he or she is serving in
such capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.

--------------------------------------------------------------------------------



                  (e)     The term “Applicable Standard” means that a person
acted in good faith and in a manner such person reasonably believed to be in the
best interests of the Company and/or a Subsidiary; except that in a criminal
proceeding, such person must also have had no reasonable cause to believe that
such person’s conduct was unlawful. The termination of any Proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent shall not, of itself, create any presumption, or establish, that the
person did not meet the “Applicable Standard.”

          2.     Indemnity in Third Party Proceedings. The Company shall
indemnify Indemnitee if Indemnitee is made a party to or threatened to be made a
party to, or otherwise involved in, any Proceeding (other than a Proceeding
which is an action by or in the right of the Company or a Subsidiary to procure
a judgment in its favor), by reason of the fact that Indemnitee is or was an
Agent of the Company or a Subsidiary. This indemnity shall apply, and be
limited, to and against all Expenses, judgments, fines, penalties, settlements,
and other amounts, actually and reasonably incurred by Indemnitee in connection
with the defense or settlement of the Proceeding, so long as it is determined
pursuant to Section 6 of this Agreement or by the court before which such action
was brought, that Indemnitee met the Applicable Standard.

          3.     Indemnity in Proceedings by or in the Name of the Company or a
Subsidiary. The Company shall indemnify Indemnitee if Indemnitee is made a party
to, or threatened to be made a party to, or otherwise involved in, any
Proceeding which is an action by or in the right of the Company or a Subsidiary
to procure a judgment in its favor by reason of the fact that Indemnitee is or
was an Agent of the Company or a Subsidiary. This indemnity shall apply, and be
limited, to and against all Expenses actually and reasonably incurred by
Indemnitee in connection with the defense, resolution, or settlement of such
Proceeding, but only if: (a) Indemnitee met the Applicable Standard (except that
Indemnitee’s belief regarding the best interests the Company or a Subsidiary
need not have been reasonable); (b) as required by Corporations Code section
317(c), he or she acted with such care, including reasonable inquiry, as an
ordinarily prudent person in a like position would use under similar
circumstances; and (c) the action is not settled or otherwise disposed of
without court approval. No indemnification shall be made under this Section 3 in
respect of any claim, issue, or matter as to which Indemnitee shall have been
adjudged to be liable to the Company or a Subsidiary in the performance of such
person’s duty to the Company or a Subsidiary, unless, and only to the extent
that, the court in which such Proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnification for the Expenses which such
court shall determine.

          4.     Expenses of Successful Indemnitee. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits in defense of any Proceeding or in defense of any claim, issue or
matter therein, including the dismissal of an action or portion thereof without
prejudice, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred in connection therewith.

          5.     Advances of Expenses. The Expenses incurred by Indemnitee in
any Proceedings shall be advanced by the Company prior to the final disposition
of such Proceeding at the written request of Indemnitee, but only if Indemnitee:
(a) shall undertake to repay, such advances if, and to the extent that, it is
ultimately determined that Indemnitee is not entitled to indemnification; or (b)
if required by law, shall undertake to repay such advances unless, and to the
extent that, it is ultimately determined that Indemnitee is entitled to
indemnification. Any advance required hereunder shall be deemed to have been
approved by the Board of Directors of the Company to the extent this Agreement
was so approved. In determining whether or not to make an advance hereunder, the
ability of Indemnitee to repay shall not be a factor. However, in a Proceeding
brought by the Company or a Subsidiary directly, in its own right (as
distinguished from an action brought derivatively or by any receiver or
trustee), the Company shall have discretion whether or not to make the advances
called for hereby if independent legal counsel advises in writing that the
Company has probable cause to believe, and the Company does believe, that
Indemnitee did not act in good faith with regard to the subject matter of the
Proceeding or a material portion thereof.

--------------------------------------------------------------------------------



          6.     Right of Indemnitee to Indemnification Upon Application;
Procedure Upon Application. Any indemnification or advance under Section 4
and/or 5 of this Agreement shall be made no later than 45 days after receipt of
a written request of Indemnitee in accordance with Section 10 of this Agreement.
In all other cases, indemnification shall be made by the Company only if
authorized in the specific case, upon a determination that indemnification of
the Agent is proper under the circumstances and the terms of this Agreement by:
(a) a majority vote of a quorum of the Board of Directors of the Company (or a
duly constituted committee thereof), consisting of directors who are not parties
of such Proceeding; (b) approval of the shareholders (as defined in Section 153
of the California Corporations Code), with Indemnitee shares not being entitled
to vote thereon; (c) the court in which such Proceeding is or was pending upon
application made by the Company, Indemnitee or any person rendering services in
connection with Indemnitee’s defense, whether or not the Company opposes such
application; or (d) to the extent permitted by law, by independent legal counsel
in a written opinion.

          The right to indemnification or advances as provided by this Agreement
shall be enforceable by Indemnitee in any court of competent jurisdiction. The
burden of proving that indemnification or advances are not appropriate shall be
on the Company. Neither the failure of the Company (including its Board of
Directors or independent legal counsel) to have made a determination prior to
the commencement of such action that indemnification or advances are proper in
the circumstances because Indemnitee has met the Applicable Standard of conduct,
nor an actual determination by the Company (including its Board of Directors or
independent legal counsel) that Indemnitee has not met such Applicable Standard
of conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the Applicable Standard of conduct. Indemnitee’s Expenses
incurred in connection with successfully establishing his or her right to
indemnification or advances, in whole or in part, in any such Proceeding shall
also be indemnified by the Company; provided, however, that if Indemnitee is
only partially successful, only an equitably allocated portion of such Expenses
shall be indemnified.

          If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Expenses, judgments,
fines, or penalties actually and reasonably incurred by him or her in the
investigation, defense, appeal or settlement of any Proceeding but not, however,
for the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion (determined on an equitable basis) of such Expenses,
judgments, fines, or penalties to which Indemnitee is entitled.

          The Company’s obligations to advance or indemnify hereunder shall be
deemed satisfied to the extent of any payments made by an insurer on behalf of
the Company or Indemnitee.

          7.     Indemnification Hereunder Not Exclusive. The indemnification
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may be entitled under the Articles of Incorporation, the
Bylaws, any agreement, any vote of shareholders or disinterested directors, the
Corporations Code, federal law, or otherwise, both as to action in his or her
official capacity and as to action in another capacity while holding such
office. The indemnification under this Agreement shall continue as to Indemnitee
even though he or she may have ceased to be a officer and shall inure to the
benefit of the heirs and personal representatives of Indemnitee.

--------------------------------------------------------------------------------



          8.     Limitations. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee:

                  (a)     for which payment is actually made to Indemnitee under
a valid and collectible insurance policy, except in respect of any excess beyond
the amount of payment under such insurance;

                  (b)     for which Indemnitee is indemnified by the Company
otherwise than pursuant to this Agreement;

                  (c)     based upon or attributable to the Agent gaining in
fact any personal profit or advantage to which he or she was not legally
entitled;

                  (d)     for an accounting of profits made from the purchase or
sale by the Agent of securities of the Company or the Bank within the meaning of
Section 16(b) of the Securities Exchange Act of 1934 and amendments thereto, or
similar provisions of any state statutory law or common law;

                  (e)     brought about or contributed to by the active and
deliberate dishonesty of Indemnitee; however, notwithstanding the preceding
clause, Indemnitee shall be protected to the extent otherwise provided under
this Agreement as to any claims upon which suit may be brought against him or
her by reason of any alleged dishonesty on his or her part, unless a judgment or
other final adjudication thereof adverse to Indemnitee shall establish that he
or she committed (i) acts of active and deliberate dishonesty (ii) with actual
dishonest purpose and intent, which acts were material to the cause of action so
adjudicated;

                  (f)     for omissions or acts committed in bad faith or which
involve intentional misconduct or a knowing violation of law;

                  (g)     for any omission or act that Indemnitee believed at
the time of his or her action to be contrary to, or inconsistent with, the best
interests of either the Company or a Subsidiary and their respective
shareholders; or

                  (h)     for any transaction from which Indemnitee derived an
improper personal economic benefit in a capacity other than as a shareholder of
the Company or a Subsidiary.

          9.     Savings Clause. If this Agreement or any portion hereof is
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify Indemnitee as to Expenses, judgments,
fines, and penalties with respect to any Proceeding to the full extent permitted
by any applicable portion of this Agreement by any other applicable law.

          10.     Notices. Indemnitee shall, as a condition precedent to his or
her right to be indemnified under this Agreement, give to the Company notice in
writing within 30 days after he or she becomes aware of any claim made against
him or her for which he or she believes, or should reasonably believe,
indemnification will or could be sought under this Agreement. Notice to the
Company shall be directed to the main office of the Company, Attention:
President (or such other address the Company shall designate in writing to
Indemnitee). Failure to so notify the Company shall not relieve the Company of
any liability which it may have to Indemnitee otherwise than under this
Agreement.

--------------------------------------------------------------------------------



          All notices, requests, demands, and other communications (collectively
“Notices”) provided for under this Agreement shall be in writing (including
communications by telephone, telex, or telecommunication facilities providing
facsimile transmission) and mailed (postage prepaid and return receipt
requested), telegraphed, telexed, transmitted, or personally served to each
party at the address set forth at the end of this Agreement or at such other
address as any party affected may designate in a written notice to the other
parties in compliance with this section. All such Notices shall be effective
when received; provided, however, receipt shall be deemed to be effective within
three (3) business days of any properly addressed notice having been deposited
in the mail, within twenty-four (24) hours from the time electronic transmission
was made, or upon actual receipt of electronic delivery, whichever occurs first.

          No costs, charges or Expenses for which indemnity shall be sought
hereunder shall be incurred without the consent of the Company, which consent
shall not be unreasonably withheld.

          11.     Choice of Law. This Agreement shall be interpreted and
enforced in accordance with the laws of the State of California, including
applicable statutes of limitation and other procedural statutes.

          12.     Attorneys’ Fees. If any legal action is necessary to enforce
the terms of this Agreement, the prevailing party shall be entitled to recover,
in addition to other amounts to which the prevailing party may be entitled,
actual attorneys’ fees and court costs as may be awarded by the court.

          13.     Amendments. Provisions of this Agreement may be waived,
altered, amended, or repealed in whole or in part only by the written consent of
all parties.

          14.     Parties in Interest. Nothing in this Agreement, whether
express or implied, is intended to confer any right or remedies under or by
reason of this Agreement to any persons other than the parties to it and their
respective successors and assigns (including an estate of Indemnitee), nor is
anything in this Agreement intended to relieve or discharge the obligation or
liability of any third persons to any party hereto. Furthermore, no provision of
this Agreement shall give any third persons any right of subrogation or action
against any party hereto.

          15.     Severability. If any portion of this Agreement shall be deemed
by a court of competent jurisdiction to be unenforceable, the remaining portions
shall be valid and enforceable only if, after excluding the portion deemed to be
unenforceable, the remaining terms shall provide for the consummation of the
transaction contemplated herein in substantially the same manner as originally
set forth at the date this Agreement was executed.

          16.     Successor and Assigns. All terms and conditions of this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective transferees, successors, and assigns; provided, however,
that this Agreement and all rights, privileges, duties, and obligations of the
parties, may not be assigned or delegated by any party without the prior written
consent of the other parties.

          17.     Counterparts. This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

          18.     Entire Agreement. Except as provided in Section 7 hereof, this
Agreement represents and contains the entire agreement and understanding between
and among the parties, and all previous statements or understandings, whether
express or implied, oral or written, relating to the subject matter hereof are
fully and completely extinguished and superseded by this Agreement. This
Agreement shall not be altered or varied except by a writing duly signed by all
of the parties.

--------------------------------------------------------------------------------



          19.     Effect of Federal Laws and Regulations. Notwithstanding any
other provisions contained herein, this Agreement is subject to the requirements
and limitations set forth in federal laws, rules, regulations and orders
regarding indemnification and prepayment of legal expenses, including Section
18(k) of the Federal Deposit Insurance Act and Part 359 of the FDIC’s Rules and
Regulations or any successor regulations thereto.

          IN WITNESS WHEREOF, the Company, the Bank, and the Indemnitee have
executed this Indemnification Agreement in duplicate as of the day and year
first set forth above.

 

 

 

TAMALPAIS BANCORP

 

 

 

By:________________________________

 

Name:______________________________

 

Title:_______________________________

 

 

 

INDEMNITEE

 

_________________________________

 

Name:


--------------------------------------------------------------------------------